Citation Nr: 1121316	
Decision Date: 06/02/11    Archive Date: 06/09/11

DOCKET NO.  06-24 066	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1.  Entitlement to an increased rating for hemorrhoids, currently rated as 10 percent disabling.

2.  Entitlement to an increased rating for chronic folliculitis of the scalp, currently rated as zero percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran



ATTORNEY FOR THE BOARD

J. Schulman, Associate Counsel


INTRODUCTION

The Veteran had active service from September 1981 until March 1993.

This matter comes before the Board of Veterans' Appeals (BVA or Board) from a September 2004 rating decision of the Department of Veterans Affairs (VA), Regional Office (RO) in St. Petersburg, Florida.  During the pendency of this appeal, jurisdiction was transferred to the RO in Montgomery, Alabama.

The Veteran was afforded a hearing in February 2011 before the undersigned Acting Veterans Law Judge.  The transcript of the hearing is of record.  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if further action is required.


REMAND

The Veteran is seeking increased ratings for hemorrhoids and chronic folliculitis of the scalp.  During his 2011 hearing before the undersigned it was indicated that he had undergone treatment for these disabilities at VA facilities in the Montgomery, Alabama VA system.  A review of the record fails to show that such records have been associated with the claims file.

The Veterans Claims Assistance Act of 2000 (VCAA) provides that VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2010).  

Under the VCAA, VA has a duty to assist the Veteran in the development of the claim.  To that end, reasonable efforts must be made to assist the claimant in obtaining evidence necessary to substantiate the claim for the benefit sought, unless no reasonable possibility exists that such assistance would aid in substantiating the claim.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159 (2010).

Accordingly, the case is REMANDED for the following action:

1.  Request VA records (Montgomery system) relating to treatment of chronic folliculitis and hemorrhoids beginning in June 2003.  Such requests should be documented in the claims file.  In the event that the above efforts return a negative response, such response is to be recorded in the claims file.

2.  Then, the appeal should be readjudicated.  If the determination of either claim is less than fully favorable, the Veteran and his representative should be furnished with a Supplemental Statement of the Case and given an opportunity to respond before the case is returned to the Board.

The Veteran has the right to submit additional evidence and argument on this matter.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).


_________________________________________________
A. C. MACKENZIE
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).


